DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECES A in the reply filed on 28JUL2021 is acknowledged.
Claims 8,11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected SPECIES, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/542,044 filed on 08/07/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 15 sets forth the limitation “the retention bowl”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line(s) 1-2 sets forth the limitation “the retention bowl” and “the edge wall”. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,16-17,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALOM (US 20170197160).
Regarding claims 1,16, SALOM teaches a filter system, closure element, and filter element (title, figs.) including ) a fuel water separator (par. [0011]) comprising:
a housing (Fig. 1 #210) defining an internal volume, the internal volume capable of receiving a mixture; and
a filter element (Fig. 1 #100) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #114);
a second endplate (Fig. 1 #112) located opposite the first endplate; and
a filter media (Fig. 1 #112) coupled to the first endplate and the second endplate, the filter media capable of separating a dispersed phase from a continuous phase of the mixture;
a collection sump (Fig. 2 #240) located below the first and second endplate, the collection sump capable of receiving the dispersed phase; and

a vent tube (Fig. 1 #150) extending vertically above the edge wall.
Regarding claims 2,17, SALOM teaches the mixture is of fuel and water, and wherein the dispersed phase is water and the continuous phase is fuel (par. [0011]).
Note that the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, SALOM teaches the retention barrier comprises a retention bowl (Fig. 3 #38), and wherein the drain opening is disposed on an inner diameter of the first end plate such that the retention bowl captures the disbursed phase (Fig. 2).
Regarding claim 4, SALOM teaches the drain opening is disposed along an edge wall positioned along a circumference of the retention bowl (Fig. 3).
Regarding claim 21, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 1 #12) disposed at the central region of the retention bowl, the vertical protruding member capable of facilitating movement of the dispersed phase toward the edge wall and through the drain opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over SALOM (US 20170197160).
Regarding claim 14, SALOM does not teach a single opening. However, one having ordinary skill in the art would recognize a single open an obvious engineering design choice over a plurality of openings.
The number of openings has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claims 5-7,10,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of BRADFORD (US 5951862).
Regarding claims 5,18, SALOM does not teach the retention bowl comprises an angled surface slanted downward from a central region of the retention bowl. However, BRADFORD teaches a filter (title, Figs.) including a fuel water separator (C1/L10-12) comprising:
a housing (Fig. 1 #10) defining an internal volume, the internal volume capable of receiving a mixture; and
a filter element (Fig. 1 #22) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #26);
a second endplate (Fig. 1 #24) located opposite the first endplate; and

a collection sump (Fig. 1 #44) located below the first and second endplate, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #32), the retention barrier comprising a drain opening (Fig. 1 #26a), the drain opening capable of discharging the dispersed phase radially through the retention barrier into the collection sump.
BRADFORD teaches further that the sedimentation baffle (Fig. 1 #32) promotes a slow velocity and long pathway that enables separation of fuel and water (C2/L38-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with an angled surface slanted downward from a central region of the retention bowl as taught by BRADFORD in order to further promote fuel/water separation. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claim 6,19, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 1 #12) disposed at the central region of the retention bowl, the vertical protruding member capable of facilitating movement of the dispersed phase toward the edge wall and through the drain opening.
Regarding claim 7, SALOM teaches the drain opening comprises a plurality of drain openings positioned along the edge wall of the retention bowl (par. [0046]).
Regarding claim 10, BRADFORD teaches wherein the retention barrier comprises a vent tube (Fig. 1 #28) defining a passageway, the vent tube capable of permitting the continuous phase to rise from and exit the collection sump.
Regarding claim 20, BRADFORD teaches the angled surface is substantially flat (Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of JIANG (US 20070039865).
Regarding claim 9, SALOM does not teach the retention barrier comprises a porous, hydrophilic material. However, JIANG teaches apparatus, system, and method for multistage water separation (title, Figs.) including a fuel water separator (abstract) comprising:
a housing (Fig. 4 #385) defining an internal volume, the internal volume capable of receiving a mixture; and
a filter element (Fig. 1 #315) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture;
a collection sump (Fig. 4 #430b) located below the filter, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 4 #470a-c) disposed above the collection sump; and
the retention barrier comprises a porous, hydrophilic material which promotes collection and drainage of the dispersed phase (par. [0075]).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of CLAUSEN (US 5997739).
Regarding claim 15, SALOM does not teach plurality of ribs. However, CLAUSEN teaches a fuel/water separator (title, Figs.) comprising:
a housing (Fig. 1 #12) defining an internal volume, the internal volume capable of receiving a mixture; and
a filter element (Fig. 1 #14) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture;
a collection sump (Fig. 2 #38) located below the filter, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #46) disposed above the collection sump; and
wherein the retention barrier comprises a plurality of ribs (Fig. 1 #74) disposed on a bottom surface thereof, the plurality of ribs sized so as to be capable of reducing dispersed phase motion in the collection sump (Figs. 1-2,5-6) and provide for flow control for the water phase (C4/L40-44).

Allowable Subject Matter
Claim 13 has allowable subject matter over the prior art of record.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777